    Case: 1:20-cv-06808 Document #: 35 Filed: 01/19/21 Page 1 of 1 PageID #:3085


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form

                STANLEY BLACK & DECKER, INC. and THE
                BLACK & DECKER CORPORATION
Case Title:     v.                                         Case Number: 1:20-cv-06808
                THE PARTNERSHIPS AND UNINCORPORATED
                ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”



An appearance is hereby filed by the undersigned as attorney for:
STANLEY BLACK & DECKER, INC. and THE BLACK & DECKER CORPORATION
Attorney name (type or print): Adam Grodman

Firm: JiangIP LLC

Street address: 111 West Jackson Boulevard, Suite 1700

City/State/Zip: Chicago, IL, 60604

Bar ID Number: 6335962                                     Telephone Number: 312-857-8077
(See item 3 in instructions)

Email Address: agrodman@jiangip.com

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 1/19/2021

Attorney signature:            S/ Adam Grodman
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
